PAGE, Justice
(dissenting).
I respectfully dissent. Respondent has a history of engaging in serious professional misconduct. His most recent misconduct includes: failure to supervise attorneys hired on an independent contractor basis; failure to advise clients of fee sharing with lawyers not in the same firm; failure to have written contingent fee agreements; neglect of several client matters; failure to communicate with clients; failure to return a client file; failure to respond to a court order and frivolous litigation; failure to file federal individual income tax returns and pay the taxes due; and failure to file Minnesota individual income tax returns and pay the taxes due. Respondent was admonished in January 1985 for neglect of client matters and failure to communicate with clients and in March of 1988 for neglect of client matters. Respondent was publicly reprimanded and placed on probation for 1 year for “neglect of client matters, submission of a false affidavit to the court and failure to communicate with clients” in August 1990. In re Brenner, 460 N.W.2d 54 (Minn.1990). Respondent was suspended for 45 days and placed on 2 years’ probation in March 1993 for having committed numerous trust account violations including the misuse, misappropriation and commingling of funds; failing to maintain the trust account books and records required by *607Lawyers Professional Responsibility Board Amended Opinion No. 9; falsely certifying to this court on his attorney registration fee statements that he properly maintained such books and records; and engaging in a continuing pattern of neglect and non-communication with regard to three separate client matters entrusted to him. In re Brenner, 498 N.W.2d 256 (Minn.1993).
Our reasons for imposing discipline on attorneys who violate the Rules on Lawyers Professional Responsibility are three-fold: first, to protect the public; second, to guard the administration of justice; and finally, to deter future misconduct. In re Jensen, 418 N.W.2d 721, 722 (Minn.1988). It seems to me that the most important of these reasons is protecting the public. In light of respondent’s disciplinary history, and the nature and extent of his violations of our Rules on Lawyers Professional Responsibility, the imposition of an indefinite suspension, with leave to reapply no earlier than 24 months from the date of the order, does not well serve our interest in protecting the public. I believe respondent should be disbarred.
Therefore, I dissent.